12

13

14

16

17

18

20

21

22

23

24

25

Case 2:19-cv-00593-JLR Document 20-1 Filed 03/09/20 Page 1 of 2

JAMES L. ROBART
UNITED STATES DISTRICT JUDGE

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

 

WILLIAM LOUIS KINHART,
NO. C19-593-JLR
Plaintiff,
Vv. ORDER AWARDING ATTORNEYS FEES
UNDER EQUAL ACCESS TO JUSTICE
COMMISSIONER OF SOCIAL ACT
SECURITY,
Defendant.

 

 

 

 

The COURT having reviewed plaintiff's motion for award of attorney’s fees and
supporting documents pursuant to the Equal Access to Justice Act, 28 USC §§2412, and all
responding pleadings from the Commissioner and plaintiff, and being fully advised, and
finding that the ALJ’s decision in this matter was not substantially justified , it is hereby
ORDERED that attorney fees in the total amount of $3,261.42 and costs of $400.00 shall be
awarded to Plaintiff pursuant to the Equal Access to Justice Act, 28 U.S.C. §2412(d). Astrue
v. Ratliff, 130 S.Ct. 2521 (2010).

If the U.S. Department of the Treasury determines that Plaintiff's EAJA fees, are not

subject to any offset allowed under the Department of the Treasury’s Offset Program, then the

ORDER AWARDING EAJA FEES - 1 KOPLIN LAW, LLC

8512 122" Avenue NE Suite 315

Kirkland, WA 98033-5831

W: (206) 960-4500 / F: (206)- 641-9628

 
13

14

15

16

17

18

20

21

22

23

24

25

 

Case 2:19-cv-00593-JLR Document 20-1 Filed 03/09/20 Page 2 of 2

check for EAJA fees, expenses, and costs shall be made payable to Plaintiff's attorney, Joseph

L. Koplin.

Whether the check is made payable to Plaintiff, or to Joseph L. Koplin, the check shall
be mailed to Joseph L. Koplin at the following address:

Joseph L. Koplin

Koplin Law LLC

8512 122™4 Avenue NE, Suite 315
Kirkland, WA 98033-5831

/™

CYL

JAMES L. ROBART
United States/District Judge

Ma
DATED this {Q__ day of March, 2020.

ORDER AWARDING EAJA FEES - 2 KOPLIN LAW, LLC
8512 122" Avenue NE Suite 315

Kirkland, WA 98033-5831
W: (206) 960-4500 / F: (206)- 641-9628
